Citation Nr: 0508277	
Decision Date: 03/21/05    Archive Date: 03/30/05	

DOCKET NO.  04-11 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's receipt of insurance and annuity 
disbursement was properly countable as income for purposes of 
determining entitlement to Department of Veterans Affairs 
(VA) improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from July 1948 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Pension Center in 
Milwaukee, Wisconsin.  


FINDING OF FACT

In April 2001 the veteran received a life insurance payment, 
in the amount of $3,267.10, and a survivor annuity payment, 
in the amount of $271.95; both payments were made to the 
veteran personally and not to him in any capacity as an 
executor of an estate.  


CONCLUSION OF LAW

Insurance and annuity disbursement received by the veteran 
were properly included as countable income for purposes of 
computing improved disability pension benefits.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing regulations provide that payments of any kind from 
any source shall be counted as income in the year in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272. 38 C.F.R. § 3.271(a).  Included is nonrecurring 
income.  This is income that is received or anticipated on a 
one-time basis during a 12-month annualization period, e.g., 
an inheritance.  38 C.F.R. § 3.271(a)(3).  

A nonrecurring income, referred to in 38 C.F.R. 
§ 3.271(a)(3), would include the proceeds of the insurance 
the veteran received in April 2001, and the proceeds of the 
annuity he also received in April 2001.  A letter from the 
Office of Federal Employees Group Life Insurance reflects 
that the veteran was issued proceeds of $3,267.10 on April 6, 
2001, in connection with his claim under the Federal 
Employees Group Life Insurance Program.  The letter reflects 
that included with the proceeds was delayed settlement 
interest and the veteran should report the interest to the 
Internal Revenue Service on his 2001 tax return.  He was 
informed that the information was being provided to the 
Internal Revenue Service.  A statement of survivor annuity 
paid reflects that the veteran was paid $271.95 as a death 
benefit.  The veteran has indicated that he received this 
money in April 2001.  

Certain items may be excluded from income for the purpose of 
determining entitlement to improved death pension.  These 
expenses are deductible only during the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272.  

The veteran argues that he used all of the proceeds of the 
insurance and annuity to pay expenses related to his aunt's 
death and funeral.  There are provisions for exclusion from 
countable income of expenses of last illnesses, burials, and 
just debts for the veteran's final expenses or the final 
expenses of a spouse or child, see 38 C.F.R. § 3.272(h).  But 
there is no provision in governing regulations for the 
exclusion or deduction from income for expenses paid for an 
aunt's funeral and other final expenses.  Therefore, these 
expenses may not be deducted from the veteran's annual 
countable income.

The veteran also contends that he received the funds from the 
insurance and annuity as the executor of his aunt's estate, 
and not personally.  He has submitted a copy of page 1 of his 
aunt's will, indicating that he was an alternate executor for 
his aunt.  His son, who is an attorney, was named as executor 
in this document.  He has explained that he acted as 
executor, rather than his son, because his son was busy with 
his work at the time.

In addition, his son has submitted letters asserting that the 
veteran received the funds in a constructive trust.  However, 
the notice from the Office of Federal Employees Group Life 
Insurance, informing the veteran regarding the proceeds of 
insurance in the amount of $3,267.10, clearly indicates that 
the proceeds were paid to the veteran personally, that he is 
personally responsible for reporting interest on those 
proceeds, and is personally liable for any taxes due.  
Further, the statement of survivor annuity paid clearly 
reflects that the annuity in the amount of $271.95 was paid 
to the veteran personally.  None of this documentation 
indicates that the veteran was paid in any capacity as an 
executor.  The Board recognizes that the veteran reported, in 
February 2003, that he spent more than $3,600 on various 
expenses related to his aunt's death, including the hotel, 
food, and telephone expenses that he incurred in making 
funeral arrangements, as well as payments to a funeral home 
and florist, and remaining debts she had incurred to a 
nursing home, utility companies, etc.  Unfortunately, none of 
these expenses are deductible from his countable income, and 
there is no other provision in the regulation that would 
exclude this income on the basis that he received these 
payments in April 2001 as a "constructive 
trustee/executor." 

Although the veteran used the money received for expenses in 
connection with his aunt's death, the Board concludes that a 
preponderance of the evidence is against a finding that the 
insurance and annuity disbursements were paid to the veteran 
in a capacity as an executor.  Rather, a preponderance of the 
evidence supports the conclusion that the insurance and 
annuity disbursements were paid to the veteran personally.  
On the basis of the above analysis a preponderance of the 
evidence supports the conclusion that the veteran personally 
received insurance and annuity disbursements in April 2001, 
and a preponderance of the evidence is against any deduction 
or exclusion of these funds from the veteran's annual 
countable income.  Therefore, the veteran's receipt of 
insurance and annuity disbursement was properly counted as 
income for VA improved disability pension benefit purposes.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)(c) (2004).  

Under 38 U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, no previously 
provided to VA that is necessary to substantiate the claim.  
The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the veteran's pension claim was filed in 1999, 
before the enactment of the VCAA.  He was notified of his 
award of pension benefits by a letter in October 2000, which 
was also before the enactment of the VCAA.  This appeal 
arises from a disagreement concerning his countable income 
that arose after the award of pension benefits.  It is 
unclear if and when a Section 5103(a) notice should be sent 
under such circumstances.  Nonetheless, although the veteran 
did not receive a § 5103(a) notice in connection with the 
matter that is the substance of this appeal, the Board finds 
that the veteran has not been prejudiced because substantial 
VCAA content-complying notice and proper subsequent VA 
process has been accomplished.

When the veteran was originally awarded improved disability 
pension benefits he was notified by official letter, dated in 
October 2000.  That letter informed him of how VA calculated 
pension, including advising him that he should notify VA if 
his family income changed or if his net worth increased.  By 
official letter, dated in July 2002, the veteran was informed 
that his award had been amended.  He was informed of the 
evidence upon which the amendment was made, including being 
advised that income from insurance was considered in arriving 
at his award from May 1, 2001.  

A January 2003 VA letter informed the veteran that he should 
submit an eligibility verification report for the calendar 
year 2001, as well as medical expense report.  He was also 
informed that he should explain how much if any of the death 
benefit, the annuity of $217.95, and the life insurance, in 
the amount of $3,267.10, he received in April 2001.  He was 
advised that he should inform VA how much of the benefit 
received he was allowed to keep.  

An August 2003 VA letter to the veteran informed the veteran 
that the insurance and annuity disbursements had been paid to 
him directly and not as an executor of his aunt's estate.  He 
was informed that they were, therefore, countable income for 
VA purposes.  He was also informed that there was no 
provision in the law that would allow VA to reduce the income 
by the amounts he paid for his aunt's funeral.  He was 
advised that his benefit had been adjusted effective May 1, 
2001, to count the actual payments of life insurance and 
annuity he had received.  He was informed of the evidence 
considered in arriving at the decision reached.  

The statement of the case, issued in March 2004, informed the 
veteran of the governing laws and regulations, as well as the 
evidence upon which the decision was based.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
position that pertains to the claim.  18 Vet. App. at 120-
121.  

Here, the Board finds that any defect with respect to the 
timing of the substantial compliance with the VCAA notice 
requirement was harmless error.  It is clear from the record 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  In this regard, the veteran's son, an 
attorney, has submitted letters, in December 2002 and 
September 2003, in support of the veteran's claim.  It is 
clear from these letters that the veteran is well aware that 
he needs to show that he did not personally receive the 
insurance and annuity disbursement in order to have the funds 
not included in his annual countable income.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been substantially satisfied, any error in 
not providing a single notice to the claimant covering all 
content requirements if harmless error.  

The veteran has been provided with every opportunity to 
supplement the record regarding his receipt of the insurance 
and annuity disbursement in determining whether they are 
includable in arriving at his annual countable income.  The 
veteran has submitted documents relating to his receipt of 
this, as well as a page of his aunt's will, and several of 
his own statements in addition to two letters from his son.

There is no indication that any additional information exists 
regarding the insurance an annuity disbursement, or that any 
further notification would be of any benefit at this time.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, any 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

The veteran's receipt of insurance and annuity disbursement 
was properly counted as income for purposes of determining 
his entitlement to VA improved disability pension benefits, 
and the appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


